Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 7
   '

   f1-!tj?j!',r,!t-,',--;j,,.pj;:!.:(:gp(.!:,:!yj
   '                     ...                    !
                                                p
                                                (
                                                j!
                                                 j
                                                 !
                                                 ;j
                                                 jp
                                                  !
                                                  l
                                                  j
                                                  ::
                                                   jj
                                                   l
                                                            INTHEUNITED STATESDISTRICTCOURT FILEDBY Fœ
                                                                                                     - D.
                                                                                                        C.
                                                            FOR THE SOUTHERN DISTRICT OFV:10ikts 8         MAï 18 202j       h
                                                                                                                             '


                                                                                                           ptD.kot
                                                                                                           Y.   Wll'l-î
                                                                                                                 FtA.  /Ak
                                                                                                                      M1

                            lwwqmc.e- L G'-b 3onss. a-ft
                                                       '.                    -

                                                                                   C om plaintfor a CivilCase
                                                                                      21-CV-21858-MARTINEZ/BECERRA
                                                                                   case N o.
  lW6tethefullnameofeachplaintW whoisfling                                         (toyeyjjeg jsyy jyygcjergyoy ce) '
  thiscomplaint.F //lcnamesofalltheplaintp
  cannotAtinthespaceabove,pleasewrite ''see                                        JuryTrial:      Yes D No
  attached''inthespaceandattachanadditional                                                     (checkone)
  pagewiththefulllistofnames.)

            -
                against-

       o (2 ', Glœzvx.. ï'J're--f-#tJ''          .-                  -

       '
        J....x1 tl'zx koc-UL-U t v-xt.?xy.a.--Lkxv-
                             1%o,-o C/../'I 4*
                                             -.4.tv.t.1 r/t>,
                                                            '
                                                            /tc '
 F ritethefullnameofeachdefendantwhois
 beingsued.F //lcnamesofallthedefendants
 cannotftinthespaceabove,pleasewrite ''see
 attached ''in the space and attach an additional
 pagewiththefulllistofnames.
                           )
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 7



          The Partiesto ThisC om plaint

          A.     ThePlaintiffts)
                Proddetheirlform ation below foreach plaintiffnam ed in the complaint. Attach
                additionalpages ifneeded.
                                            '- '''-
                       N mne                 ..-
                                                t.
                                                 -1ttoo$
                                                       '
                                                       og (.
                                                           )e -
                                                              '
                                                              J- . C ti)t)Kcp.sVA,v,.'j-
                                                                                       xsz
                                                                                         fo =
                       StreetA ddress                            W r-. -
                      City and County           j)..t,f:'e,t
                                                           .o
                      State and Zip Code               'r t( tn&c,1V -
                      Telephone Num ber               1- qq-7- Sî%i1 t775/          .
                                                                                        -


                      E-m ailA ddress

        B.     TheDefendantts)
               Providetheinformation below foreach defendantnnmedin thecomplaint
                                                                                    ,
               whetherthe defendantisan individual, a governm entagency,an organization,or
               acom oration.Foranindividualdefendant,includetheperson'sjobortitle(if
               known).Attach additionalpagesifneeded.
               DefendantNo.1
                     N am e                            g,C é.xut- /ao 1,
                                                                       1.c (2-('vww.'
                                                                                .   yj
                                                                                     '%s
                     Job orTitle                        ,)() p..c mt
                                                             .      '
                                                                    --,wo-î.-
                                                                        .
                                                                            <p        <.#' o (c'là'voykckv s        w.
                     (ifknownl
                    sveetAddress                     ' l /U , L-wàs.fy o t
                                                   T)J                                              ..      .


                    cityandcounty                        I-3 lJ -- t$$ o77&()
                    stateandzipcode                   û'
                                                       vt'c,.as o .:t7.(/
                    Telephonexumber                    & t;(p $t,'  f
                    E-mai1Address                     . ,/ -$ t-/z/so/'
                                                                      /,??4./:a-- fvm,          -


                    (ifknownl
             D efendantN o.2
                   Name                                r$ kr
                                                         -    . t-,(ooj
                                                           ) û-
                   Job orTitle                           U! 'sq
                                                              o% uv yot#x
                                                                        '-4-kvm /;l
                                                                                  7,w.w-o                       ,
                   (ifknown)
                   StreetAddress                        1(z(j)y (.
                                                                 y-.
                                                                   t
                                                                   '$
                                                                    .j
                                                                     tyoxw. jp
                                                                            .
                                                                                                    .
                                                                                                        .


                   City and County                      A ut.lw.wxv. ç.w :7o 7'
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 7




                       Stateand Zip Code
                       TelephoneNum ber
                       E-m ailAddress
                      (ifknown)

               DefendantN o.3

                      Name                              AuNsc-tt'
                                                                i%cp'
                                                                    tc
                      Job örTitle                               wx.     J .
                                                                          F ftvtt.it., f'
                                                                                        -
                                                                                        t'
                                                                                         fuk
                                                                                           cs fàop..t#'
                      (ifknown)
                      StreetAddress           M $-%jxk'
                                                      ,'ttp-.'..s-ow.
                                                                    sserv---.
                      City and County
                      State and Zip Code                   '
                      TelephoneNumber                               w   gw fx-
                      E-m ailAddress
                      (ifknown)
              D efendantN o.4
                     N am e                         ,   w.v p  .-       c
                                                                        'rt$
                                                                           '(.a kas ,
                                                                                    k.t..-
                     Job orTitle                        3 v c r--xw-..,i#rs.. ' ew.kao
                                                                                     .t
                     (ifknown)                ',
                     SkeetA ddress            t??vt'
                                                   vwct ?x.-a-l.'s- s ott('
                                                                          -c,--,
                     City and County                           N             u
                     Stateand Zip Code             Qj,
                                                     xVqxjx- ,
                                                             u.
                                                              jp.- vs ,                      N wd arojo
                                                                            (
                                                                            :1%'# 3.- - '***
                                                                                           -'
                     Telephone N um ber                                                      j'
                                                                                              j;-
                                                                                             ..


                     E-m ailA ddress          t7I;sùia,.'J
                                                         k- f'o'Aqw
                     (ifknown)
Il.   B asis for Jurisdlction

      Federaloourtsarecourtsoflimitedjurisdiction (limitedpower).Generally,onlytwo
      typesofcasescanbeheard in federalcourt:casesinvolving afederalquestion and cases
      involvingdiversity ofcitizenshipoftheparties.Under28U.S.C.j1331,acasearising
      undertheUrlited StatesConstitution orfederallawsortreatiesisafederalquestion case.
      Under28U.S.C.j 1332,acasein whichacitizen ofoneStatesuesacitizen ofanother
      Stateornation and theamountatstakeism orethan $75,000 isadiversity ofcitizenship
      case. In adiversity ofcitizenship case,no defendantm ay bea citizen ofthe snme State
      asany plaintiff
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 7




        W hatisthebasisforfederalcourtjurisdiction? (checka1lthatapply)
                  Federalquestion                                 D D iversity ofcitizenship

        Fillouttheparar aphsin thissection thatapply to this case.

        A.     IftheBasisforJurisdiction IsaFederalQuesdon
              Listthespeciscfederalstatutes,federalkeaties,and/orprovisionsoftheUnited
              States Constitution thatare atissue in this case.
                                 ,C e ttva--e
                                -.
                                       --   wi j .jA.V v..o.yo.-sokl
                                                                   zewra .                    (
                                                                                              .




       B.     lfthe Basis for Jurisdiction lsD iverslty ofCiuzenship

                     '
                     FhePlaintiffts)
                     a.     IftheplaintiF isan individual

                            '
                            rheplaintiff,(name)C'l+h.
                                                    %.u.0,
                                                         .
                                                         :-:,/--s-
                                                                 . ,isacitizenof
                            thestateof(name) 7'l''Tttiço.                                 .
                     b.     lfthe plaintiffisa corporation
                                                                                      $
                                                     -f-'
                                                                         ) $'-*1$.*./'
                                                                                     1(,
                                                                                       g
                                                     q                       n   .x   .

                           neplaintiff,(name)        ...--   iit'
                                                                Au.6,O.
                                                                      k,t$             ,isincomorated
                           underthelawsofthejtateof(name)                                          ,
                           andhasitsprincipalplaceofbusinessintheStateof(name)
                                       '

                                       tt$%.4
                                            -,
                                             .i-s'                .
                    'llfmorethanoneplaintf isnamedinthecomplaint,attachanadditional
                    pageproviding thesameinformationforeachadditionalplaint# )
             2.     TheDefendantts)
                    a.     Ifthe defendantis an individual

                           Thedefendant,(name)           .
                                                          '

                                                             cz4v-      ifl
                                                                          s
                                                                          zâ/r/
                                                                              ,t--,isacitizenof
                           thestateof(name)          - . .v ..
                                                             /a.o k
                                                              e   u.    . ori
                                                                            sacitizenof
                           (foreignnation)            ' ' h.t f<a ta''
                                                                     zs




                                              4
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 7
                                                         *




                               b.        lfthe defendantis a com oration
                                         Thedefendant,(name) C&r3 ty)
                                                                    .. (t.(Lp.''-                                 -                ..                                     ,j
                                                                                                                                                                           s
                                         incom o atedunder,thelawsoftheStateof(name)
                                                                      p.akk-zw- ,andhasitsprincipalplaceof
                                                                                   . -



                                         businessintheStateof(name)                                                                                                                       .Oris
                                         incom oratedtmderthelawsof(foreignnaiion)
                                                                                         -.                       #   and has itsplincipalplace of
                                         businessin (name)                                                                                                         .

                               (Ifmorethanonedefendanti-çnamedin thecomplaint,attachan
                               addidonalpageprovidingthesameinformationforeachadditional
                               de# ndant)
                  3.           The A m ountin Controversy
                               The am ountin controversy- the am ountthe plaintiffclaim s the defendant
                               owesorthe amountatstake- ismore than $75,000,notcounting interest
                               andcostsofcourqbecause(em lain):
                                                         '
                                                                          .
                                                                                                                          C t.c x ' oj- (.0 - ..-.
                                                                                                                              -
                                                                                                                                     .
                                                                                                                                         .
                                                                                                                                         ,       -.       .



                                                     J-w ofuhs.- j-$ pc)-
                                                                        %4o-zv-.
                                                                               z(,p
                                                                               .                                      .                           y




                                $ .jw.a.lp-.atp.-- % lot'
                                                        nt
                                                         '
                                                         ?-9-L:*)r
                                                                 /cf
 111. statementofèlalm
          W ritea shortand plain statem entoftheclaim . Donotm akelegalargum ents. Stateas
          briefly aspossiblethefactsshowing thateach plaintiffisentitled to thednm agesorother
          reliefsought. Statehow each defendantwasinvolved and whateach defendantdid that
          caused theplaintiffhnrm orviolated theplaintifpsrights,including thedatesand places
          ofthatinvolvementorconduct.Ifmoreth= oneclatm isasserted,numbereachclaim
          and w rite a shortand plain statem entofeach claim in a separate param aph. A ttach
      '
          additionalpages ifneeded.
                                                                                             .                                                                             .*
                                                                                                                                                                            j
                                                                     )                                       ''                    S-t                '                    /'
                                    ,/mt hk'l.,ik-.i'k+.
                                                       -
                                                       x'' f..
                                                             àw-ecx                                                                      î
                                                                                                                                         '   1
                                                                                                                                             '
                                                                                                                                         c.. ,                      ltz(.
                                                                                                                                                                        4y :))4 ,                 =
                       ,                     .               ..x
                                                             '           ''t             ik.''
                                                                                         Y                                J   $.                                          .           .
                 ç j ''    %
                               .t. '     (       -
                                                                                                 A     U,-') w'w ,N..
                                                                                                             .                                                .    . ..             ..
                                                                                                                                                                                     x''m =.
                                                                         .                       .                                                                                        '*
                   i            -'rw'   .k   x                 ..s
                                                                         A. .
                                                                     X< .t r                     ..     w 'x -..!. +.
                                                                                                  , ' ...                                                     .--é'
                                                                                                                                                                  Y .. z
                                                                                                                                                                  .    .
                                                                                                                                                                       .



            '=x'tv0,k. k
                   ,           -e .a.                        ..
                                                              $- c
                                                                 wku' .'.                               '. o ,.                              .v, ,
                                                                                                                                                 ( .t
                                                                                                                                                    q -
                                                                                                                                                      ?t.p,
                                                                                                                                                          .jijj.c
                       s                         ,r.''                                   j           .,:)j                    A/
                                                                                                                               -'.                             -
                                                         e-
                                                         .3              c,%-j.fhL>'t
                                                                                    ',J.
                                                                                       t $
                                                                                         .                                     . -,j
                                                                                                                                             '
                                                                                                                                             ,-                    t.w                         n,-/.
                                                                                                                                                                                                   ,.<y
                                                                                                                                                                                                      -...
                                                                                                                                                                                                       )
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 7




   IV .    R elief

           State briefly andprecisely whatdam agesorotherrelieftheplaintiffasksthecourtto
           order.Do notm akelegalargum ents. Include any basisforclaim ingthatthe wrongs
           alleged arecontinuing atthepresenttime. lncludethenm ountsofany actualdsm ages
           claim ed forthe acts alleged and the basis forthese am ounts. Include any punitive or
           exem plary dam ages claim ed,the am ounts,and thereasonsyou claim you are entitled to
           actualorpunitive m oney dam ages.
                                 t Y.('$;o c--.,o.
                                 .
                                                             t
                                                                  '. e A..U   S.-K''
                                                                                   Zcp
                                               '
                                     .    .,
                                                   ('(
                                                     yku-t       .('.?
                                                                     'm.
                                                                       y
                                                                       ,
                                                                       .
                                                                       a-.
                                                                         z ur,           ..
                                                                                          /.
                                                                                           -/.?oa.tyj
                                                                                                    .,
                                                                                                     (w.
                                                                                                       -.vo.
                                                                                                           ,
                                                                                                           ('
                                                                                             (5
                                         0..-.yxkvc-             pixjv/p $jIr - l3-t/pl-l/@       .




  V.      Certm cation and Closing
          UnderFedtralRuleofCivilProcedure 11,by signingbelow,Icertifyto thebestofmy
          knowledge,information,andbeliefthatthiscomplaint:(1)isnotbeingpresentedforan
          im properpurpose,such asto harass,cause unnecessary delay,or needlessly increase the
          costoflitigation;(2)issupportedbyexistinglaw orbyanonfrivolousargumentfor
          extending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
          evidentiary supportor,ifspecifcally so identified,willlikely have evidentiary support
          aRerareasonableopporturlityforfurtherinvestigationordiscovery;and (4)the
          com plaintotherwise com pliesw ith the requirem ents ofRule 11.

          A.     For PartiesW ithout an A ttorney
                Iap eetoprovidethe Clerk'sOm cewith any changestom y addresswherecase-
                related papersm ay beserved. 1understandthatm y failureto keep acurrent
                addresson file w ith the Clerk's O ffcem ay resultin the dism issalofm y case.

                Dateofsigning; b -2 ,202.(
                Signature ofPlaintiff                                                    ,
                PrintedNameofPlaintiff                  C 1(svcfu.- t7 cN-& wsx..--'              .

          B.    For A ttorneyg

                Dateofsig ling;                      ,20 .



                                                       6
Case 1:21-cv-21858-JEM Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 7




              Sir atureofAttorney
              M nted Nam eofAttorney
              BarNum ber
              Nam eofLaw Finu
              Address
              Telephone N um ber
              E-m ailA ddress




                                       7
